COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 02-11-00505-CV


IN THE INTEREST OF L.E.M. AND
S.G.M., CHILDREN




                                      ----------

          FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY

                                      ----------

                         MEMORANDUM OPINION1

                                      ----------

      After a bench trial, the trial court found by clear and convincing evidence that

Appellants D.M.M. (Father) and S.T. (Mother) engaged in conduct or knowingly

placed their daughters L.E.M. and S.G.M. with persons who had engaged in conduct

that endangered the physical or emotional well-being of the children and knowingly

placed or knowingly allowed L.E.M. and S.G.M. to remain in conditions or




      1
       See Tex. R. App. P. 47.4.
surroundings that endangered their physical or emotional well-being.2 The trial court

further found that termination of Father’s and Mother’s parental rights was in the

children’s best interest.3 Based on these findings, the trial court terminated the

parental relationship between Father and Mother and daughters L.E.M. and S.G.M.

      In two issues, Father contends that the evidence is legally and factually

insufficient to support the endangerment and best interest findings against him and

complains that the order of termination violates his federal and state rights to due

process. In four issues, Mother contends that the evidence is legally and factually

insufficient to support the endangerment findings against her and that the trial court

abused its discretion by denying her motion to extend the dismissal date and her

final oral motion for continuance. Because we hold that (1) the evidence is legally

and factually sufficient to support the trial court’s endangerment findings against

both parents and the best interest finding against Father, (2) the termination order

does not violate Father’s rights to due process, and (3) the trial court did not abuse

its discretion by denying Mother’s motion to extend the dismissal date or by denying

her final oral motion for continuance, we affirm the trial court’s judgment.

Sufficiency of the Evidence

      In proceedings to terminate the parent-child relationship brought under section

161.001 of the family code, the petitioner must establish one ground listed under


      2
       See Tex. Fam. Code Ann. § 161.001(1)(D)–(E) (West Supp. 2012).
      3
       Id. § 161.001(2).


                                          2
subsection (1) of the statute and must also prove that termination is in the best

interest of the child.4 Both elements must be established; termination may not be

based solely on the best interest of the child as determined by the trier of fact. 5

      Termination decisions must be supported by clear and convincing evidence.6

Evidence is clear and convincing if it “will produce in the mind of the trier of fact a

firm belief or conviction as to the truth of the allegations sought to be established.”7

Due process demands this heightened standard because termination results in

permanent, irrevocable changes for the parent and child.8

      In evaluating the evidence for legal sufficiency in parental termination cases,

we determine whether the evidence is such that a factfinder could reasonably form a

firm belief or conviction that the challenged ground for termination was proven.9

Here, Father and Mother each challenge the endangerment findings against them




      4
       Tex. Fam. Code Ann. § 161.001 (West Supp. 2012); In re J.L., 163 S.W.3d
79, 84 (Tex. 2005).
      5
       Tex. Dep’t of Human Servs. v. Boyd, 727 S.W.2d 531, 533 (Tex. 1987); In re
D.T., 34 S.W.3d 625, 629 (Tex. App.—Fort Worth 2000, pet. denied) (op. on reh’g).
      6
       Tex. Fam. Code Ann. § 161.001; see also § 161.206(a) (West 2008).
      7
       Id. § 101.007 (West 2008).
      8
       In re J.F.C., 96 S.W.3d 256, 263 (Tex. 2002); see In re J.A.J., 243 S.W.3d
611, 616 (Tex. 2007) (contrasting standards for termination and modification).
      9
       In re J.P.B., 180 S.W.3d 570, 573 (Tex. 2005).


                                           3
under subsections (D) and (E) of section 161.001, and Father challenges the best

interest finding against him.10

      We review all the evidence in the light most favorable to the finding and

judgment.11 We resolve any disputed facts in favor of the finding if a reasonable

factfinder could have done so.12 We disregard all evidence that a reasonable

factfinder could have disbelieved.13 We consider undisputed evidence even if it is

contrary to the finding.14 That is, we consider evidence favorable to the finding if a

reasonable factfinder could, and we disregard contrary evidence unless a

reasonable factfinder could not.15

      We cannot weigh witness credibility issues that depend on the appearance

and demeanor of the witnesses, for that is the factfinder’s province.16 And even

when credibility issues appear in the appellate record, we defer to the factfinder’s

determinations as long as they are not unreasonable.17


      10
        Tex. Fam. Code Ann. § 161.001(1)(D), (E), (2).
      11
        J.P.B., 180 S.W.3d at 573.
      12
        Id.
      13
        Id.
      14
        Id.
      15
        Id.
      16
        Id. at 573, 574.
      17
        Id. at 573.


                                          4
      In reviewing the evidence for factual sufficiency, we give due deference to the

factfinder’s findings and do not supplant the judgment with our own.18 Here, for

each parent, we determine whether, on the entire record, a factfinder could

reasonably form a firm conviction or belief that the parent violated subsection (D) or

(E) of section 161.001(1). For Father, who challenged the best interest finding, we

also determine whether, on the entire record, a factfinder could reasonably form a

firm conviction or belief that the termination of his parental rights to the children is in

their best interest.19 If, in light of the entire record, the disputed evidence that a

reasonable factfinder could not have credited in favor of the finding is so significant

that a factfinder could not reasonably have formed a firm belief or conviction in the

truth of its finding, then the evidence is factually insufficient.20

      As we have explained in a similar case,

             Endangerment means to expose to loss or injury, to
      jeopardize. The trial court may order termination of the parent-child
      relationship if it finds by clear and convincing evidence that the parent
      has knowingly placed or knowingly allowed the child to remain in
      conditions or surroundings that endanger the physical or emotional
      well-being of the child. Under subsection (D), it is necessary to
      examine evidence related to the environment of the child to determine
      if the environment was the source of endangerment to the child’s
      physical or emotional well-being. Conduct of a parent in the home can
      create an environment that endangers the physical and emotional well-
      being of a child.


      18
        In re H.R.M., 209 S.W.3d 105, 108 (Tex. 2006).
      19
        Tex. Fam. Code Ann. § 161.001; In re C.H., 89 S.W.3d 17, 28 (Tex. 2002).
      20
        H.R.M., 209 S.W.3d at 108.


                                            5
             . . . . Under subsection (E), the relevant inquiry is whether
      evidence exists that the endangerment of the child’s physical or
      emotional well-being was the direct result of the parent’s conduct,
      including acts, omissions, and failures to act. Termination under
      subsection (E) must be based on more than a single act or omission; a
      voluntary, deliberate, and conscious course of conduct by the parent is
      required.

             To support a finding of endangerment, the parent’s conduct does
      not necessarily have to be directed at the child, and the child is not
      required to suffer injury. The specific danger to the child’s well-being
      may be inferred from parental misconduct alone, and to determine
      whether termination is necessary, courts may look to parental conduct
      both before and after the child’s birth . . . . As a general rule, conduct
      that subjects a child to a life of uncertainty and instability endangers the
      child’s physical and emotional well-being.21

      Additionally, a parent’s mental state may be considered in determining

whether a child is endangered if that mental state allows the parent to engage in

conduct jeopardizing the child’s physical or emotional well-being.22 Finally, even if a

parent makes dramatic improvements before trial, “evidence of improved conduct,

especially of short-duration, does not conclusively negate the probative value of a

long history of . . . irresponsible choices.”23

      Father admitted to being involved in a domestic violence incident with Mother

on September 1, 2007, in which he hit her in the mouth, slammed her against the



      21
       In re J.W., No. 02-08-00211-CV, 2009 WL 806865, at *4 (Tex. App.—Fort
Worth Mar. 26, 2009, no pet.) (mem. op.) (citations omitted).
      22
        In re M.E.-M.N., 342 S.W.3d 254, 262 (Tex. App.—Fort Worth 2011, pet.
denied).
      23
        In re J.O.A., 283 S.W.3d 336, 346 (Tex. 2009).


                                            6
wall, and slammed her against the door. He also admitted that L.E.M. was in the

apartment at the time.

      On April 17, 2009, the police responded on two separate occasions to two

separate domestic violence incidents occurring between Father and Mother. Officer

Eric Montgomery responded to a 10:30 a.m. call. By the time he reached Mother’s

home, MedStar was attending to her as she lay on the floor. In response to

Montgomery’s repeated questions, Mother told him that she had fallen and hit her

head. When he asked her again what had happened, she told him that she had

high blood pressure and seizures that had caused her to hit her head.

      At around 3:00 p.m., Montgomery assisted Officer Veronica Coronado in

responding to another assault call. Mother was at a convenience store, wearing her

pajamas. Mother told Montgomery that she had lied to him about how she had

sustained her injuries in the earlier incident because she loved Father and did not

want him to get in trouble. She admitted that Father had pushed her down and

caused her to hit her head.

      Mother told Coronado that Father had assaulted her that morning, she had

gone to the hospital for her injuries and had been released, and then he had

attacked her again. Mother told Coronado that Father had pushed her about ten

times and had punched, slapped, and choked her. Mother reported to Coronado

that Father had said to her, “Bitch, if you love me, you will fight for me. . . . Are you

tired of fighting for me? Hit me back.” Coronado testified that Mother had scratches

on her face and minor abrasions on her neck. Mother admitted to Coronado that the


                                           7
second incident was precipitated by her getting upset that Father was receiving text

messages from another woman.

      Coronado then went to speak with Father. Father told her that he and Mother

had continued to argue after her release from the hospital and that she scratched

him and ripped his necklace, causing abrasions on his neck. Father also told

Coronado that Mother had almost run over him as she had driven off after the

incident.

      About six months later, at almost 2:00 p.m. on October 19, 2009, Officer Chris

Bolling responded to a domestic disturbance call at Mother’s home. He spoke to

Father and Mother. Father told Bolling that he and Mother had been “tussling over

the keys and she fell into the wall.” Father also admitted to Bolling that he had

punched Mother in the mouth.

      Bolling testified that Mother’s lip had been swelling and was bleeding and that

her eye looked swollen as well. Mother told him that she and Father had been

fighting because he had cheated on her. She also told Bolling that Father had

punched her with his closed fist several times. Bolling testified that a child was in

the home at the time of the incident and that he believed it was Mother’s child.

Bolling asked Mother if she wanted an emergency protective order and told her that

“she needed to end the relationship for the good of her child and [that] the

[emergency protective order] would help her.” The police arrested Father for

assault/family violence with bodily injury.




                                          8
      Mother testified that L.E.M. and S.G.M. “saw everything,” including the

beating, the police arresting Father, and the ambulance taking Mother to the

hospital. Father admitted that he was placed on deferred adjudication for this

conduct.

      Officer Francisco Solano testified that on January 7, 2010, he responded to a

criminal mischief report at Mother’s home. When he arrived, he saw several items

on the floor, including an entertainment center, a television, and a Christmas tree.

Ornaments lay on the floor, and some had broken into smaller pieces. Mother told

the officer that she had invited a neighbor into her apartment and that Father had

entered the apartment directly behind that guest. Mother told Solano that Father

had told her that he wanted to get back together, and he became upset when she

told him that she had begun a relationship with someone else. Mother reported to

Solano that Father had told her that he was “going to beat [her] face in” and that he

was “going to kill [her.]” Mother also told Solano that Father had thrown the

Christmas tree and entertainment center down on the floor, and the ornaments had

broken. At least one of the daughters was in the apartment during the incident.

Mother told Solano that her daughter ran into her room yelling, “Don’t hurt Mommy.”

Solano opined that when a domestic violence incident occurs in a child’s presence,

then that child is endangered.

      Teresa Moreno, a family based safety services (FBSS) supervisor for the

Texas Department of Family and Protective Services (TDFPS), testified that in

August 2010, when L.E.M. and S.G.M. were approximately four years old and two


                                         9
years old respectively, TDFPS received a referral alleging neglectful supervision of

them, drug use by Mother, and domestic violence. Specifically, L.E.M. had made an

outcry that Father had spanked her, and she was bruised. Additionally, someone

had reported that the children had been playing outside their apartment complex

unsupervised. Mother told Moreno that she had seen bruises on “the little baby” and

confirmed to Moreno that Father had caused that bruising. Moreno testified that she

became concerned that the domestic violence was severe when she saw a lot of

holes in the apartment walls and that the door had been kicked in. Mother told

Moreno that Father had made the holes in the walls with his fists. The children’s

room contained holes in the walls as well. Father admitted later to TDFPS that he

had put the holes in the walls, but he did not understand why TDFPS was

concerned because he had paid for the damages.

      TDFPS began offering FBSS services in September 2010. The parents did

not complete any of the services during the FBSS portion of the case except that

Mother completed a psychological evaluation. The children were placed with

Mother and were to have only supervised contact with Father.

      Officer Justin Swindell of the Fort Worth Police Department testified that he

responded to a hit-and-run call on October 25, 2010. Father told Swindell that he

had been driving along the highway when a red, four-door Geo Metro vehicle hit

him. Father told Swindell that he had exited and stopped to exchange information

with the other driver. But the other driver sped off. Father told Swindell that “one of

the [Geo’s] windows had been busted out” and that the driver looked like Mother.


                                          10
Father told Swindell that he had called Mother, who had said, “[H]a, ha, ha, how did

you like that, motherfucker[?]” and hung up. Swindell testified that red scrapes on

the left side of Father’s car were consistent with his story. Swindell also testified

that he overheard a woman whom he believed to be Mother’s sister tell Father in a

telephone call that Mother had been driving a red Geo Metro earlier that day.

      The police went to the apartment where Mother and the children were living

and saw a red, four-door Geo Metro vehicle with damage to its right side. Although

at first she told the police that she had not committed the hit-and-run, Mother

admitted at trial that she had hit Father’s car but contended that she did not do so

intentionally. Mother was arrested and charged with aggravated assault with a

deadly weapon. Our review of the record did not reveal that any evidence of

prosecution for that offense was admitted at trial. Father, who was supposed to

have only supervised contact with the children, was allowed to take the children

after Mother’s arrest. Father took the children to his mother’s house. Mother

testified that the children should not have been placed with Father’s mother because

she uses cocaine.

      Before the alleged hit-and-run, Mother had confided to TDFPS that her father

had molested her when she was a child. Mother also admitted to TDFPS that her

father had stayed with her and the children from time to time. Officer Swindell

testified that he confirmed that Mother had left the children with her father at the

apartment while she was gone on the day of the alleged hit-and-run. Father also

told Moreno that Mother had left the children with her father during the incident, and


                                         11
the police confirmed it to TDFPS. Mother denied that accusation at trial and stated

that she had left the children with a neighbor, not their grandfather, while she was

out in the Geo.

      Moreno testified that Father notified TDFPS that Mother had been arrested

after the alleged hit-and-run and that she was still in jail. The children were then

placed with his mother. Moreno testified that that placement later broke down

because Mother would show up at various times of the day to see the children

instead of respecting the times of visitation and because the children’s paternal

uncle, who had a criminal history involving allegations of sex abuse, moved in with

the grandmother. Father testified that the breakdown of the placement had more to

do with the restrictions placed on how many hours a day he could stay with the

children at his mother’s home and her finances. The children were next placed with

a neighbor of Mother’s.

      Officer Philip Rice testified that he responded to a “fight” call on January 16,

2011 at a Quick Trip gas station and that he followed a crowd from that location to

an apartment complex catty-cornered to the gas station. Mother was in the group,

and she told him that she had been fighting with another woman because Mother

had slept with the other woman’s boyfriend. Rice issued the women citations for

disorderly conduct.

      Mother’s neighbor who was caring for the children was also involved in the

fight, and both women were evicted. At that point, according to Moreno, the children




                                         12
were removed from the family and placed in non-relative foster care because there

were no other placement options.

      Moreno testified that Mother tested positive for marijuana during the FBSS

portion of the case and that TDFPS had concerns about her mental health because

Mother reported that she had been diagnosed as being bipolar but was not taking

medication.

      Mark Matthews, a licensed clinical psychologist, testified that he had

performed a psychological evaluation of Mother in December 2010. Mother had told

him that her father had a history of substance abuse, had been physically abusive to

the family, and had molested her. Mother also told Matthews that she had been

admitted to Austin State Hospital when she was thirteen years old and that she had

been previously diagnosed with an anxiety disorder, bipolar disorder, depression,

and an eating disorder. She also reported a history of “nervous breakdowns” and

self-mutilation.

      Regarding drug use, Mother told Matthews that she began smoking marijuana

when she was eleven years old. She told him that she smoked “every day, all day”

at her heaviest use, stopped when she discovered that she was pregnant with

L.E.M., resumed that level of smoking after L.E.M.’s birth until the pregnancy with

S.G.M., and then resumed smoking every two or three days after S.G.M.’s birth.

      Emotionally, Mother told Matthews that she was ‘‘not right,” and he noted that

her mood was generally euphoric or upbeat during the interview. She told him that

she has trouble sleeping, gets two to four hours of sleep a night, and frequently


                                        13
goes “four or five days without sleeping.” She also told him that her appetite was

unstable.

      Matthews testified that he diagnosed Mother with cannabis abuse, a bipolar II

disorder, post traumatic stress disorder, partner relational problems, and physical

abuse. He also recommended a psychiatric evaluation so that she could be

evaluated for medication, but he testified that he did not believe that he had

discussed the need for a psychiatric examination directly with Mother.

      Ashley M. Williams, the third TDFPS caseworker on the case and the second

since the January 2011 removal, testified that the first caseworker had given the

parents their service plans. When Williams was assigned to the case in May 2011,

Mother had completed only her psychological examination and domestic violence

classes. Mother and Williams had a long talk, during which Mother told Williams

that she and Father were “working things out.” The women also talked about the

services that Mother still needed to complete, like counseling and the psychiatric

evaluation.   Williams testified that Mother had already been told to get the

psychiatric evaluation before Williams was placed on the case and that Mother had

known to do so “for almost a year” before the trial. The women also discussed

Mother’s living situation. At that point, she was living with Father’s father and his

girlfriend. Williams was concerned that this living situation meant that Mother had

not cut ties with Father.

      When Williams spoke with Father the next day, he confirmed that he and

Mother “were trying to work things out.” Father had not completed any of his service


                                         14
plan, which included completing courses in anger management and batterers’

intervention, completing counseling sessions, and achieving stable income and

housing. Williams told Mother that “it would be difficult for [TDFPS] to consider

reunification if the parents were together and not completing services.”

      Williams testified that when TDFPS learned that the parents were back

together, TDFPS changed the parents’ visits with the children from individual visits

to joint visits. But Williams testified that “around June,” the children’s behavior

“became so extreme” that TDFPS separated the visits again, with the parents’

agreement.

      Williams also testified that Mother got in a fight with Father’s father’s girlfriend

in June 2011. Williams stated that Mother later admitted to her that she was

pregnant at the time. Despite her efforts, William was unable to speak with Mother

from the end of June until July 21, 2011. Williams testified that on that day, Mother

told her that she and Father were sexually involved and had spent the previous

weekend together. Williams told both parents that TDFPS’s goal had changed from

reunification to termination. She discussed the parents’ service plans with them

again. She strongly encouraged Mother to seek counseling and get her psychiatric

evaluation.   Williams spoke to Father about counseling and his batterers’

intervention classes. Williams testified that by this July meeting, the parents had

completed their parenting class and Mother had begun working. On August 18,

2011, Mother had her first counseling appointment with Connie Burdick.




                                           15
      But on August 25, 2011, Mother called Williams to report that Father had

called her and threatened to cut her throat. And in late October 2011, Mother told

Williams that Father continued to threaten to cut her throat and “things of that

nature,” and Mother showed Williams her cell phone indicating thirty missed calls

from him. Williams stated that Mother admitted to her that she sometimes knowingly

answered his calls. Williams also testified that in October 2011, the month before

trial, Father told her that Mother had called him to report that she had miscarried. At

trial, he testified that he had not said that. Instead, he testified that he had told

Williams that “word out on the street was [that Mother] had a miscarriage.”

      Williams stated that Mother did not complete her psychiatric evaluation until

early September 2011. As far as housing, by September 2011, Mother had moved

in with a friend at work who had a young child. But Mother did not move into her

own apartment until November 1, 2011, less than a month before trial. The

apartment is only about five minutes from Father and his family, and Mother told

Williams that Father knows which apartment complex Mother lives in.

      Williams testified that the parents had made minimal progress toward

addressing her concerns. Williams admitted that Mother was working, had had

three or four clean drug tests, had completed her domestic violence classes, had

progressed in individual counseling, had completed her psychiatric evaluation, and

had been on medication for a couple of months. Williams also admitted that she

had seen progress in Mother.




                                          16
      Nevertheless, Williams was concerned about Mother’s not starting her

services until several months into the case, her staying in a relationship with Father

until late July, her ability to take care of her mental health needs in the long run, and

the chronic history of domestic violence. Mother herself had told Williams that

mental health issues had caused much of Father and Mother’s past conduct.

      Williams was also concerned that Mother’s “preoccupation with men” could

affect her ability to care for L.E.M.’s mental health needs and that Mother would put

her own needs ahead of L.E.M.’s. Williams explained that she did not believe that

Mother would protect the children:

      [I]n the past she has shown that she cannot be protective, that she is
      always allowing him to come back into her life. They’ve always just
      continued to try to be in a relationship with each other over the past five
      years. And I don’t know how we’ll ever be able to determine whether or
      not she is truly done with that relationship.

      Mother’s Facebook page contained posts from Mother that concerned

Williams. The post from October 1, 2011 reads,

               Tonight was wild we went to the park at 12 something and got
      hemmed up by the cops lol how they saw us still got us puzzled worst
      part he has a warr[a]nt an[d] I got two but we both were able to go
      home tonight Myst say[s] it would [have] been a good story to tell in
      [j]ail tho[ugh] Lmao[.]

Williams testified that “Lmao” means “laughing my ass off.”

      The October 29, 2011 post from Mother reads, “Whoo hooooo lol having fun

drinking omg pi like a mother right now …..hahaha lovin that I’m free of the old I’m

free so free lovin every moment[.]” The post was published less than a month




                                           17
before trial, after the psychiatric evaluation, and soon after Mother had been placed

on prescription medication regarding her mental health.

      Williams was concerned about Father as well. He had not completed his

service plan, so she had “no way to tell where he [was] at in his ability to care for

[the children].” She also testified that he told her that “the plan all along was for

[Mother] to get the children back” and that he used that as his excuse for not doing

his services. Williams testified that she did not believe that it would be safe to return

the children to either parent and that termination of the parental rights would be in

the children’s best interest.

      Williams testified that the children had been placed in their third foster home

as of April 30, 2011, because the first two homes could not manage L.E.M. and felt

she was a risk. Williams also testified that L.E.M. was hospitalized in February

2011, June 2011, and twice in September 2011 and had “homicidal and suicidal

ideation[s],” auditory hallucinations, and was hearing voices. According to Williams,

“[L.E.M.’s] behaviors were just out of control.”

      The current foster mother testified that L.E.M. had “outbursts, rages. She was

destructive. She would try to tear apart her clothes. She would try to destroy toys.

She would harm the animals.” S.G.M. also had issues. According to the foster

mother, S.G.M. “had really long tantrums” and “would beat her head against the

ground,” as would L.E.M. L.E.M. “would also twist her hair and then pull it out.”

      The foster mother testified that at first, L.E.M. and S.G.M. were being bathed

together, but L.E.M. “simulated sexual acts with her sister.” The foster mother


                                           18
testified that she and her husband then started bathing the sisters separately. But

the foster mother testified that L.E.M. “simulated sex with her sister again in the

living room” and also stuck “a Ken doll up Barbie’s skirt and [made] . . . slurping

noises.”

        The foster mother also testified that L.E.M. had told her that Father had held a

knife to her face and that both L.E.M. and S.G.M. had said that their parents

punched really hard, that the children were poked in the eyes when they

misbehaved, and that they were kicked out of the house for misbehavior. Both

children also reported that S.G.M. was burned on her hip.

        One night in June, the foster mother heard choking sounds via the baby

monitor in the girls’ room. The next day, L.E.M. confessed to choking her sister.

Also in June, L.E.M., who had an interest in knives, found a pair of nail clippers.

(After the choking incident, the foster parents had locked the knives up.) When

asked to give the clippers to the foster parents, L.E.M. refused and started beating

her head against a brick wall. She was then admitted to a mental health treatment

facility.

        Jennifer Didier, a licensed social worker and therapist for the Excel Center, a

day treatment center for children and adolescents, testified that after leaving the

mental health treatment facility in July 2011, L.E.M. was admitted to the Excel

Center (even though the center typically does not treat children under five years of

age) because of the severity of her problems. Didier explained,




                                           19
             When [L.E.M.] came into our program, at home she was having a
      lot of physical and verbal aggression towards her foster parents and
      then also her sibling. She would have rages to where she wasn’t able
      to control herself for extended periods of time. She was also having
      nightmares and trouble sleeping. And then within our program just a lot
      of inattentiveness, easily distracted. I didn’t see aggression within our
      program, but she would at times appear to be having flashbacks when
      she would be talking about particular things. She was having some
      hypersexual behaviors with other peers in our group.

      Didier testified that on July 7, 2011, L.E.M. told her that Mother had beaten

her and hit her. On July 15, 2011, L.E.M. stated that her parents had kissed her all

over her body, including her genital area. The foster mother testified that in mid-

July, L.E.M. told her the same and also that it occurred while L.E.M. and her parents

watched “nasty movies.” On July 18, L.E.M. told Didier that when her parents would

hit her, she would hide in the closet. On July 19, 2011, L.E.M. told Didier that she

had watched “nasty movies” with Mother that made L.E.M. feel bad and that Mother

had touched L.E.M.’s “pee pee.” On July 21, 2011, Didier received a written report

from the foster mother that L.E. M. was

      continuing to have nightmares at home and that—[L.E.M.] reported
      having visual and auditory hallucinations and that [L.E.M.] reported the
      voices telling her to hit things and say bad words. . . . [The foster
      mother] also reported that [L.E.M.] ha[d] started engaging in
      hypersexual talk about men and women licking in nasty ways.

      Williams received notification that L.E.M. had made an outcry of sexual abuse.

It was ruled out against the parents.

      L.E.M. also told Didier that she had been seeing bugs crawling on cabinets

and under her bed. L.E.M. further reported to Didier that “her father would punch

holes in the walls and hit her mother and sibling” and that he moved in and out of


                                          20
the home often. L.E.M. told Didier that she would get scared, her body would

shake, and she would hide in the closet. After sharing this information, L.E.M.

isolated herself from the other children in the group. Didier also noticed that L.E.M.

would get a “blank stare” or a “very blunt [a]ffect” on her face for fifteen or twenty

seconds when discussing more traumatic events.

      Didier testified that L.E.M. seemed to decompensate after visits with her

parents—her aggression would increase; her hypersexuality in group sessions

increased; and Didier would receive reports of nightmares, flashbacks, and

hallucinations. So Didier suggested to the CASA volunteer that visits with the

parents be suspended while L.E.M. was in treatment. Didier believed that would be

in L.E.M.’s best interest.

      The CASA volunteer, Cynthia Sinor, testified that Father brought gifts and

food to the visits and sometimes other people. She also said that he “spen[t] a lot of

time tickling the girls roughly. And he. . . also ha[d] a habit of—sort of scaring them

with the policeman is going to come and get them if things don’t go right, which

[was] kind of upsetting to [Sinor] and a little upsetting to the kids sometimes.”

      Didier testified that it would be harmful to the emotional and mental well-being

of a child to be exposed to domestic violence and physically or emotionally

endangering to a child to have been hit by her parents and sexually abused as

L.E.M. had described. When asked how children exposed to domestic violence

behaved, Didier replied,




                                          21
             Some children exhibit a lot of anxiety and depression. Other
      children become very inattentive, irritable, decreased attention span.
      And some have a mixture of—of both of those types of varying
      behaviors. Kids be—can become verbally and physically aggressive,
      kind of mirroring the behaviors that they’ve witnessed. Sometimes kids
      kind of start ganging up on children that are younger than them and
      becoming more aggressive or intimidating.

      Didier testified that she considered L.E.M.’s behavior, including her

aggression toward her younger sister, consistent with her having experienced

domestic violence.

      When asked how children who have been sexually abused react, Didier

replied,

      Children that are sexually abused, it’s—can be very similar to children
      who have been exposed to domestic violence. Again, with—it almost
      looks like they would have ADHD, it’s kind of hyperactive behavior,
      inability to focus, inattentiveness, but a lot of hypersexual behavior,
      which by that I mean poor boundaries with others, inappropriate
      touching, touching of others or themselves, whether it’s masturbating.
      They can also have nightmares and flashbacks.                 Sometimes
      hallucinations, it just depends on the level of acuity for the child.

      Didier testified that she saw L.E.M. touch another student’s clothed bottom

with a pencil and that L.E.M. was always touching the other children and always

wanting to give and receive hugs from the adult staff at the center.            Didier

characterized this behavior by the four-year-old as hypersexual.

      Mother admitted that she had “fail[ed] to protect [her daughters] at the

beginning.” But she testified that the reason for her prior inability to protect her

children was that she “was sick [her]self. [She] was a battered woman.”




                                        22
       Father contended that he had had no unsupervised contact with his daughters

after October 2009 except for the day of the alleged hit-and-run in October 2010.

But Mother testified that Father had seen the children unsupervised a few times

since the October 2009 assault. Nevertheless, Father denied the allegations of

sexual abuse made by L.E.M. He also denied that he poked his daughters in the

eyes and that they were afraid of him and hid in the closet.

       The foster mother testified that in early September 2011, L.E.M. exhibited a lot

of rage against the foster father and was still behaving destructively. S.G.M. started

to imitate that behavior. On cross-examination, the foster mother testified that she

had no knowledge of anything happening in the home that would cause L.E.M. to

fear her husband and that her general impression was that L.E.M. does not like

men.

       L.E.M. was admitted to a mental health treatment facility again, and from

there, in late September 2011, she was admitted to a residential treatment center

(RTC) in Austin. As Didier explained, an RTC “is for patients who—their behavior is

so severe that going inpatient for a couple weeks is not enough. It is a long-term

treatment facility. It’s a psychiatric hospital. So patients typically go there for six to

[twelve] months.” Didier had never had a patient as young as L.E.M. placed in an

RTC.

       The foster mother testified that L.E.M. has been diagnosed with severe

posttraumatic stress disorder, severe depression with psychosis, oppositional

defiance disorder, ADHD, and reactive attachment disorder.


                                           23
      Williams testified that she told the parents to let her know when they wanted

to visit L.E.M. and she would arrange it with the RTC and provide Greyhound bus

passes if necessary. Williams also testified that Mother told her that her sister could

possibly take her to Austin and that Father told her that “they would possibly be able

to make arrangements to visit.” But neither parent had visited L.E.M. by the time of

trial. Mother testified that she had not visited L.E.M. in Austin because she could

not secure transportation, but she admitted that she went to California for

Thanksgiving to visit her boyfriend’s family because “[s]omebody took [her.]” The

foster parents and S.G.M. did visit L.E.M. regularly at the RTC, including the

weekend after Thanksgiving Day. The foster maternal grandmother also visited

L.E.M. at the RTC.

      Williams testified that both parents had called L.E.M. occasionally at the RTC.

On cross-examination, she admitted that Mother had made twenty calls, Father had

made five or ten, and the foster parents had made seven. Williams testified that on

one of the phone calls between L.E.M. and Mother, L.E.M. said, “[Y]ou and dad tried

to kill each other with a knife,” and she told Mother that it had scared her. In

another, L.E.M. asked about Father buying a new Christmas tree.                In one

conversation with Father, L.E.M. told him to never break the Christmas tree.

Similarly, in a later telephone conversation with Father, L.E.M. asked if he and

Mother would get married and asked him not to break her Christmas tree. In a

different telephone conversation with Father, he stated that he wanted to squeeze

L.E.M. until she “barf[ed] on [herself], and L.E.M. stated, “I don’t love Daddy.”


                                          24
      Williams testified that at the time of trial, S.G.M. was in the same foster home,

and L.E.M. remained in the RTC in Austin. Williams stated that L.E.M. was then

“having some issues” but was “somewhat stable.” Later, Williams admitted that

L.E.M. had “somewhat deteriorated at the RTC,” that she was “zoning out” and

having severe tantrums, and that she had been placed in a room alone because of

her behaviors. Nevertheless, she attended regular school.

      Williams testified that TDFPS’s plan is for the children to be adopted and that

the foster parents are adoption-motivated. Williams explained that “[t]he adoption

subsidy would . . . provide ongoing Medicaid coverage” and that the children would

also receive “free college and things of that nature.”

      Williams testified that she did not believe that the parents could meet the

children’s present and future emotional and physical needs but that she did think

that the foster parents could meet those needs. Williams admitted that TDFPS had

not offered the parents any training on dealing with the children’s behaviors or

special needs.

      Although Father was working at the time of trial and making minimum wage,

he was staying with a friend rent-free until he could “get on [his] feet.” Father did not

know his friend’s last name or whether he had a criminal history. He had not paid

any child support for the children’s care. He had a car but no car insurance.

Further, Mother testified that Father missed most of his visits with the children.

      Williams stated that Father’s plan was that Mother would have custody of the

children, and Mother had stated that she would have the children in counseling and


                                           25
“utilize any support that she could to take care of them.” But Williams testified that

Mother has not been able to show the stability of her home because she had only

been in her apartment about a month when trial began. Williams further testified

that “a lot of [L.E.M.’s] suicidal [and] homicidal ideations . . . occurr[ed]” after visits

with Mother. “The children would reenact domestic violence in the home. They

would say . . . that [the] police [were] going to come to get [them].” Williams testified

that S.G.M. also had some negative behaviors after visits, such as pulling her hair

and acting more defiantly. The foster mother testified that the girls were very

agitated after visits with their parents. “They often had rages immediately after.”

Two weeks before trial, S.G.M. had a visit with Mother, and afterwards she spread

her feces on the bathroom wall.

      Regarding her concerns about returning the children to their parents, Sinor

explained,

      Originally I was okay, I thought Mom—I know that they love—I know
      they love the children. And I was very much on the mom’s side, and I
      was really trying to help. And then as the behaviors became more
      aggressive and more—you know, just nastier, I just felt that they will be
      difficult for Mom and Dad or either one or both to be able to provide for
      them. I feel that there are triggers there that are going to send these
      kids—you know, can affect the kids at any time, so that they can’t—
      And you can’t control those triggers. If they are there, they’re going to
      go. And I just feel that they are not stable enough probably yet to have
      these children back.

      Sinor admitted that she had seen Mother progress since the beginning of the

case but testified that even if Mother had completed her services soon enough to

show stability, that still would not “eliminate the problem of violence and anger and



                                            26
things [like] that—that have gotten them to this point.” Sinor testified that she did not

believe it would be safe to return the girls to their parents and that she believed

terminating the parents’ rights would be in the children’s best interest. Sinor testified

that “it’s probably safe—very safe for [the children] to be with the [foster parents].”

      Kent Bass, a counselor at Catholic Charities, testified that he saw Mother two

or three times. He testified that based on what he knew of her and what she told

him, he believed that Mother is healthy enough that she could parent the children.

He also testified that he believed that she had set up boundaries to keep her

daughters and her safe from Father, for example, by avoiding phone contact.

      Didier opined that in the future, L.E.M. is going to require a lot of therapy. At

the same time, Didier believes that it’s very important for L.E.M. “to be in a very

stable and nurturing and understanding environment.” Williams testified that the

foster home is a stable placement for the children “[a]t this time.” The foster mother

testified that she would be willing to have L.E.M. live in her home again after she

gets out of the RTC. The foster mother also testified that if the parents’ rights are

terminated, she and her husband would be interested in adopting the girls and that

their goal is to keep the sisters together.

      The foster mother further testified that she and her husband would make sure

that the girls had an opportunity to see a counselor on a regular basis, that she has

already checked into a school for emotionally troubled children for L.E.M., and that

she has a flexible schedule.




                                           27
      Sinor testified that L.E.M. is doing well at the RTC but also that “[s]he is

beginning to start more of those behaviors that got her to this point.”

      Regarding S.G.M., Sinor testified,

             She is very loving with the foster family. She seems to be—she
      has come out—She has become more of her own person since she is
      the only child in the family and she doesn’t have to compete with
      anybody else. So she is becoming more of her own person. She is
      starting to exhibit more of the behaviors, like, she will rub herself until it
      hurts or she’ll pull her hair or do things like that. I think she is doing
      more of that recently. Well, no, she did more of it when [L.E.M.] first
      went to the RTC. I think it has decreased lightly.

      Sinor testified that she believed that the placement with the foster parents is

good for S.G.M. She further testified, “I have never seen a set of foster parents so

devoted to two children and willing to do whatever it requires to make sure that they

get what they need so that they can, you know, create a life for themselves.” Sinor

also testified that the children have established “a big bond” with their foster parents.

      Applying the appropriate standards of review, we hold that the evidence of

Mother’s long-term, frequent drug use; assaultive conduct, including her alleged hit-

and-run with Father as the complainant; and her failure to protect the children from

Father, combined with the children’s statements of physical abuse at her hands, is

legally and factually sufficient to support the trial court’s endangerment findings

against her. We overrule Mother’s third and fourth issues.

      Applying those same standards of review, we hold that the evidence of

Father’s repeated acts of domestic violence against Mother, sometimes in at least

L.E.M.’s presence, coupled with the children’s statements of physical abuse at his



                                           28
hands, is legally and factually sufficient to support the trial court’s endangerment

findings against him.

      Father also challenges the legal and factual sufficiency of the evidence

supporting the trial court’s finding that termination of his parental relationship with

L.E.M. and S.G.M. is in their best interest. Consequently, in our legal sufficiency

review, we review all the evidence in the light most favorable to the finding and

judgment to determine whether the evidence is such that a factfinder could

reasonably form a firm belief or conviction that the best interest ground for

termination was proven.24 In our factual sufficiency review, we determine whether,

on the entire record, a factfinder could reasonably form a firm conviction or belief

that termination of Father’s parental rights is in the children’s best interest.25

      There is a strong presumption that keeping a child with a parent is in the

child’s best interest.26 Prompt and permanent placement of the child in a safe

environment is also presumed to be in the child’s best interest.27 The following

factors should be considered in evaluating the parent’s willingness and ability to

provide the child with a safe environment:

      (1) the child’s age and physical and mental vulnerabilities;

      24
        J.P.B., 180 S.W.3d at 573.
      25
       Tex. Fam. Code Ann. § 161.001; H.R.M., 209 S.W.3d at 108; C.H., 89
S.W.3d at 28.
      26
        In re R.R., 209 S.W.3d 112, 116 (Tex. 2006).
      27
        Tex. Fam. Code Ann. § 263.307(a) (West 2008).


                                          29
(2) the frequency and nature of out-of-home placements;

(3) the magnitude, frequency, and circumstances of the harm to the
child;

(4) whether the child has been the victim of repeated harm after the
initial report and intervention by the department or other agency;

(5) whether the child is fearful of living in or returning to the child’s
home;

(6) the results of psychiatric, psychological, or developmental
evaluations of the child, the child’s parents, other family members, or
others who have access to the child’s home;

(7) whether there is a history of abusive or assaultive conduct by the
child’s family or others who have access to the child’s home;

(8) whether there is a history of substance abuse by the child’s family
or others who have access to the child’s home;

(9) whether the perpetrator of the harm to the child is identified;

(10) the willingness and ability of the child’s family to seek out, accept,
and complete counseling services and to cooperate with and facilitate
an appropriate agency’s close supervision;

(11) the willingness and ability of the child’s family to effect positive
environmental and personal changes within a reasonable period of
time;

(12) whether the child’s family demonstrates adequate parenting skills,
including providing the child and other children under the family’s care
with:

      (A) minimally adequate health and nutritional care;

      (B) care, nurturance, and appropriate discipline consistent with
          the child’s physical and psychological development;

      (C) guidance and supervision consistent with the child’s safety;

      (D) a safe physical home environment;



                                    30
             (E) protection from repeated exposure to violence even though
                 the violence may not be directed at the child; and

             (F) an understanding of the child’s needs and capabilities; and

      (13) whether an adequate social support system consisting of an
      extended family and friends is available to the child.28

      Other, nonexclusive factors that the trier of fact in a termination case may use

in determining the best interest of the child include:

             (A)    the desires of the child;

             (B)    the emotional and physical needs of the child now and in
                    the future;

             (C)    the emotional and physical danger to the child now and in
                    the future;

             (D)    the parental abilities of the individuals seeking custody;

             (E)    the programs available to assist these individuals to
                    promote the best interest of the child;

             (F)    the plans for the child by these individuals or by the
                    agency seeking custody;

             (G)    the stability of the home or proposed placement;

             (H)    the acts or omissions of the parent which may indicate
                    that the existing parent-child relationship is not a proper
                    one; and

             (I)    any excuse for the acts or omissions of the parent.29

      These factors are not exhaustive; some listed factors may be inapplicable to

some cases.30      Furthermore, undisputed evidence of just one factor may be

      28
        Id. § 263.307(b); R.R., 209 S.W.3d at 116.
      29
        Holley v. Adams, 544 S.W.2d 367, 371–72 (Tex. 1976) (citations omitted).


                                          31
sufficient in a particular case to support a finding that termination is in the best

interest of the child.31 On the other hand, the presence of scant evidence relevant to

each factor will not support such a finding.32

      Father admitted to committing domestic violence in L.E.M.’s presence, and

the girls both reported physically violent acts he committed against them. L.E.M.

told him in a phone call that she did not love him, and she appears obsessed with

his violence involving the Christmas tree. He also admitted to not completing his

service plan and stated that the goal had been for the children to be returned to

Mother, not him. Mother stated that he missed many of his scheduled visits with the

children, and the foster mother, Williams, and Didier all testified that the children

decompensated after parental visits.      Father further had not investigated the

environment into which he would be moving his daughters had they been returned

to him at trial—he did not even know his roommate’s last name.

      On the other hand, the foster parents have visited L.E.M. regularly at the RTC

with her sister and have begun investigating a special school for L.E.M. in the event

that she is returned to their care. They have further committed to obtaining regular

counseling for the girls and to trying to keep the girls together. Applying the

appropriate standards of review, we hold that the evidence is legally and factually


      30
        C.H., 89 S.W.3d at 27.
      31
        Id.
      32
        Id.


                                         32
sufficient to support the trial court’s best interest finding against Father. We overrule

Father’s first issue.

Due Process Violation

      In his second issue, Father contends that the trial court’s order terminating his

parental rights violates his rights to due process under the state and federal

constitutions. But his only argument within this issue is that his due process rights

were violated because the evidence is insufficient to support the endangerment and

best interest findings. Because we have held otherwise, we overrule Father’s

second issue.

Dismissal Date

      In her first issue, Mother complains that the trial court abused its discretion by

denying her motion to extend the dismissal date. Section 263.401 of the family code

provides,

              (a) Unless the court has commenced the trial on the merits or
      granted an extension under Subsection (b), on the first Monday after
      the first anniversary of the date the court rendered a temporary order
      appointing the department as temporary managing conservator, the
      court shall dismiss the suit affecting the parent-child relationship filed
      by the department that requests termination of the parent-child
      relationship or requests that the department be named conservator of
      the child.

             (b) Unless the court has commenced the trial on the merits, the
      court may not retain the suit on the court’s docket after the time
      described by Subsection (a) unless the court finds that extraordinary
      circumstances necessitate the child remaining in the temporary
      managing conservatorship of the department and that continuing the
      appointment of the department as temporary managing conservator is
      in the best interest of the child. If the court makes those findings, the



                                           33
      court may retain the suit on the court’s docket for a period not to
      exceed 180 days after the time described by Subsection (a).33

      Because an extension of the dismissal date is similar to a continuance and

section 263.401(b) does not specify which appellate standard of review should

apply, we apply the abuse of discretion standard.34 We decline TDFPS’s invitation

to overrule our own precedent and to instead hold that parents may not complain of

a trial court’s decision whether to extend a suit’s dismissal date.

      Mother sought an extension of the dismissal date on November 10, 2011, less

than two weeks before trial began, and the hearing on the motion was held

November 15, 2011, a week before the trial was scheduled to begin. The stated

basis for the motion was to allow Mother more time to show TDFPS that she could

“provide a safe and appropriate home for her children.” Mother had been in her own

apartment just two weeks when the motion was heard.

      The evidence showed that the removal occurred about nine and a half months

before the hearing on Mother’s motion to extend the dismissal date. Mother gave

the following testimony at the hearing:

            Q [TDFPS attorney:]     But you’ve known that it’s been an issue
      for CPS since the removal in January—were you aware that stable
      housing was an issue for CPS and they’ve encouraged you to have
      stable housing?

            A      Yes, ma’am, I’m aware of that, but you have to have a job
      in order to be able to pay bills.

      33
        Tex. Fam. Code Ann. § 263.401 (West 2008).
      34
        In re T.T.F., 331 S.W.3d 461, 476 (Tex. App.—Fort Worth 2010, no pet.).


                                          34
             ....

             Q      Where were you living through spring of April, May, June
      of this year?

             A      I was bouncing around with friends.

             ....

           Q        Did you meet your caseworker Ashley Moore in May of
      2011?

             A      I believe so.

            Q      And did Ashley tell you at that time that it was very
      important for you to have stable housing?

             A      Yes, she did.

      The trial court had approved the service plan at a March 30, 2011 status

hearing attended by Mother’s counsel but not by Mother, who was not working at the

time. In addition to Mother’s having not yet shown an ability to maintain stable

housing by the time of the hearing on her motion to extend the dismissal date,

TDFPS was also concerned that she had not been on her mental health

prescriptions very long and that she had not been out of a relationship with Father

for at least six months.

      But Mother had known of TDFPS’s concerns about the stability of her housing

since at least the removal, the trial court had signed the order approving the service

plans at the end of March 2011, and the caseworker had again emphasized to

Mother in May 2011 that she needed stable housing. Given Mother’s delay in

beginning and completing her services, we cannot say that the trial court abused its



                                         35
discretion by failing to find that extraordinary circumstances justified a 180-day

extension of the dismissal deadline.35 We overrule Mother’s first issue.

Continuance

      In her second issue, Mother complains that the trial court abused its discretion

by denying her third motion for continuance, brought orally on the day before the

trial ended. Mother had also raised an oral continuance regarding the same absent

witness on the first day of trial, which was denied.         An amended motion for

continuance filed on the first day of trial and a second amended motion filed on the

day before the trial ended appear in the clerk’s record. Neither is supported by an

affidavit, and there is no indication that the trial court ruled on either of them.

      A motion for continuance shall not be granted except for sufficient cause

supported by an affidavit, through consent of the parties, or by operation of law. 36 If

a motion for continuance is not made in writing and verified, it will be presumed that


      35
        See In re D.K., No. 02-09-00117-CV, 2009 WL 5227514, at *2 (Tex. App.—
Fort Worth Dec. 31, 2009, no pet.) (mem. op.) (holding that trial court’s
determination that mother who did not visit children during pendency of case failed
to present extraordinary circumstance was not abuse of discretion); In re L.D.K., No.
02-07-00288-CV, 2008 WL 2930570, at *3 (Tex. App.—Fort Worth July 31, 2008, no
pet.) (mem. op.) (holding father who argued service plan was deficient because of
misnomer despite evidence that he knew what was expected of him failed to present
any extraordinary circumstances that would necessitate an extension); Shaw v. Tex.
Dep’t of Family & Protective Servs., No. 03-05-00682-CV, 2006 WL 2504460, at *8
(Tex. App.—Austin Aug. 31, 2006, pet. denied) (mem. op.) (holding mother did not
show that needing more time after failing to make progress on the service plan for
eight months amounted to extraordinary circumstances).
      36
       Tex. R. Civ. P. 251; see In re E .L.T., 93 S.W.3d 372, 374–75 (Tex. App.—
Houston [14th Dist.] 2002, no pet.).


                                          36
the trial court did not abuse its discretion by denying the motion.37 Because Mother

did not comply with rule 251, the trial court did not abuse its discretion by denying

her oral motion for continuance.38 Accordingly, we overrule Mother’s second issue.

Conclusion

      Having overruled Father’s two issues and Mother’s four issues, we affirm the

trial court’s judgment.



                                                    PER CURIAM


PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: October 18, 2012




      37
          See Villegas v. Carter, 711 S.W.2d 624, 626 (Tex.1986); E.L.T., 93 S.W.3d
at 375.
      38
       See Villegas, 711 S.W.2d at 626; see also In re A.C.H., No. 02-11-00072-
CV, 2012 WL 1345759, at *15 (Tex. App.—Fort Worth Apr. 19, 2012, no pet.).


                                         37